ALLOWANCE
Applicant’s request for continued examination (RCE) with IDS, filed 19 January 2022 after the notice of Allowance mailed 12 January 2022, has been fully considered. The claims are in the forms as presented and allowed previously with no new claim amendments presented. As such claims 1, 3-13 and 17 are pending and are herein allowed. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 January 2022 was filed after the mailing date of the notice of allowance on 12 January 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the reasons as set forth in the notice of allowance mailed 12 January 2022 are maintained. Further, the cited arts of Kubo et al. (JP 2012201863A) and Doi et al. (JP 2014055264A)(see IDS of 01/19/2022) both teach modified conjugated diene polymers wherein a living polymerization is modified with an alkoxy silane and further modified with an organic acid compound (abstracts). Kubo and Doi also both teach substantive lists of organic acids, or derived therefrom, including stearic acid. However, Kubo and Doi also both, respectively, teach the organic acid to be used in an amount (0.002-0.2 parts) that does not affect/substantially alter the resultant molecular weight. As such, neither Kubo nor Doi teach the organic acid/derivative addition in an amount sufficient to anticipate or render obvious an increase in Mooney viscosity of at least 25, as one of ordinary skill, based on the teachings of Kubo or Doi, would expect little to no change. Kubo and Doi further teach the preferred addition of the organic acid/derivative concomitantly with water-steam. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767